--------------------------------------------------------------------------------

 
Exhibit 10.1
 


FIRST AMENDMENT TO
FOURTH AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT






THIS FIRST AMENDMENT TO FOURTH AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT
(the “Amendment”) is made effective as of February 27, 2006, by and among
SOUTHERN UNION COMPANY, a Delaware corporation (the “Borrower”), the financial
institutions listed on the signature pages of the Credit Agreement (as
hereinafter defined) (individually the “Bank” and collectively the “Banks”) and
JPMORGAN CHASE BANK, N.A., a national banking association (“JPMorgan”), in its
capacity as agent (the “Agent”) for the Banks.


RECITALS:


WHEREAS, the Borrower, the Banks and the Agent have executed a certain Fourth
Amended and Restated Revolving Credit Agreement dated effective September 29,
2005 (the “Credit Agreement”); and


WHEREAS, the Majority Banks, the Agent and the Borrower desire to amend the
Credit Agreement in certain respects.


NOW, THEREFORE, in consideration of Ten Dollars ($10.00) and other good and
valuable consideration the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
AGREEMENTS:


1. Amendment of Definitions. 


(a) The definition of “Additional Offering” contained in Section 1 of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:


“Additional Offering” shall mean, collectively, either or both of the following
securities offerings, but only to the extent necessary to cause the net cash
proceeds thereof to be sufficient to fully pay all amounts then outstanding
under the Bridge Loan: (a) any offering or issuance of capital stock,
Equity-Preferred Securities or any other equity interests in the Borrower (to
the extent permitted under Section 10.5) issued after the Sid Richardson
Acquisition Closing Date; and (b) an offering made pursuant to Rule 144A of the
Securities Act of debt securities of Southern Union Gathering.
 
(b)  The definitions of “Cross Country Acquisition,” “Cross Country Acquisition
Agreement” and “Cross Country Acquisition Closing Date” contained in Section 1
of the Credit Agreement are hereby deleted in their entirety and shall be of no
further force or effect.


2. New Definitions. The following additional definitions are hereby added to
Section 1 of the Credit Agreement:


“Bridge Loan” shall mean a short-term credit facility to be obtained by the
Borrower and ESSI, as co-borrowers, in an aggregate principal amount not to
exceed $1,600,000,000 for purposes of financing the EAT Entities Loan, so long
as such short-term credit facility to the Borrower and ESSI is obtained upon
terms and conditions substantially similar to the terms and conditions set forth
in the term sheet attached hereto as Exhibit D, together with (a) structural
changes to such credit facility contemplated under the flow chart attached as
Exhibit E and (b) such other changes to such term sheet and flow chart as the
Agent reasonably determines are not material to the Banks.


“EAT Entities” shall mean SUG EAT, Inc. and SUG EAT, LLC.


“EAT Entities Loan” shall mean a short-term loan by ESSI to the EAT Entities in
an aggregate principal amount not to exceed $1,600,000,000 for purposes of
financing the payment by the EAT Entities of the purchase price to be paid under
the Sid Richardson Acquisition Agreement.


“Leapartners” shall mean Leapartners, L.P., a Texas limited partnership.


“Qualified Intermediary” shall mean that certain entity created and owned by
Chicago Deferred Exchange Corporation that the Borrower hereafter enters into a
“qualified exchange accommodation agreement” with for purposes of facilitating
the Sid Richardson Acquisition.


“REM” shall mean Richardson Energy Marketing, Ltd., a Texas limited partnership.


“SRES” shall mean Sid Richardson Energy Services, Ltd., a Texas limited
partnership.


“Sid Richardson Acquisition” shall mean, collectively, (a) the acquisition by
SUG EAT, Inc. of 100% of all issued and outstanding limited partner interests in
SRES and REM in accordance with the Sid Richardson Acquisition Agreement, and
(b) the acquisition by SUG EAT, LLC of 100% of all issued and outstanding
general partner interests in SRES, REM and Leapartners in accordance with the
Sid Richardson Acquisition Agreement, so long as such acquisitions are in
substantial compliance with the following specified terms:


(a) immediately after the consummation of such acquisitions, (i) SUG EAT, Inc.
owns and holds 100% of all issued and outstanding limited partner interests in
SRES and REM, (ii) SUG EAT, LLC owns and holds 100% of all issued and
outstanding general partner interests in SRES, REM and Leapartners, (iii) as
security for the EAT Entities Loan, the EAT Entities have granted to ESSI a
second priority security interest in 100% of all issued and outstanding limited
partner interests in SRES and REM and 100% of all issued and outstanding general
partner interests in SRES, REM and Leapartners, subject only to the first
priority security interest granted by the EAT Entities in such partnership
interests as security for the Bridge Loan, and (iv) Southern Union Panhandle is
and shall remain as the sole manager of SUG EAT, LLC, and (v) the EAT Entities
have granted to the Borrower a "call option" whereby the Borrower can
effectively require (1) distributions by the Qualified Intermediary to the EAT
Entities of the net cash proceeds received by the Qualified Intermediary from
any sale by the Borrower of any of its operating divisions permitted under
Section 10.8(ix), together with corresponding partial prepayments by the EAT
Entities of the EAT Entities Loan in an amount equal to such net cash proceeds
distribution, and (2) full prepayment of the EAT Entities Loan at any time later
than 180 days after the Sid Richardson Acquisition Closing Date;


(b) the aggregate consideration paid by the EAT Entities for all partnership
interests in SRES and REM and the general partner interest in Leapartners shall
be approximately $1,600,000,000 (which amount is subject to customary purchase
price adjustment as set forth in the Sid Richardson Acquisition Agreement); and
 
(c) all material requisite approvals and consents from any Governmental
Authority with respect to such acquisition shall have been received by the EAT
Entities, the Borrower and its Subsidiaries, as applicable, in a form acceptable
to the Agent.


“Sid Richardson Acquisition Agreement” shall mean that certain Purchase and Sale
Agreement dated as of December 15, 2005, by and among SRCG, Ltd., a Texas
limited partnership, and SRCG Genpar, L.P., a Delaware limited partnership, as
Sellers, and Southern Union Gathering and Southern Union Panhandle, as Buyers,
as assigned or to be assigned by Southern Union Gathering and Southern Union
Panhandle to the EAT Entities, and as the same may hereafter be amended (the
form of any such amendment to be approved by the Agent, such approval not to be
unreasonably withheld, conditioned or delayed).
 
“Sid Richardson Acquisition Closing Date” means the date on which the Sid
Richardson Acquisition is consummated.
 
“Southern Union Gathering” shall mean Southern Union Gathering Company LLC, a
Delaware limited liability company.


“SUG EAT, Inc.” shall mean SUG EAT, Inc., a Delaware corporation.


  “SUG EAT, LLC” shall mean SUG EAT, LLC, a Delaware limited liability company.


3. Additional Required Payments and Prepayments. New Sections 4.1(c) and 4.1(d)
are hereby added to the Credit Agreement to read as follows:


(c) All net cash proceeds payable as a result of any sale by the Borrower of any
of its operating divisions permitted under Section 10.8(ix) shall be distributed
and applied as follows: (i) if SRES, REM and Leapartners have not yet become
wholly-owned Subsidiaries of the Borrower, then substantially contemporaneously
with the consummation of the applicable operating division sale, (1) the
Borrower shall assign to the Qualified Intermediary all of the Borrower's rights
to receive all net cash proceeds payable as a result of such sale of such
operating division of the Borrower, (2) the Borrower shall exercise its call
option rights to cause the Qualified Intermediary to distribute to the EAT
Entities all such net cash proceeds received by the Qualified Intermediary from
such sale of such operating division, (3) upon receipt of such proceeds from the
Qualified Intermediary, the EAT Entities will make a corresponding partial or
full prepayment, as applicable, to ESSI of the EAT Entities Loan in an amount
equal to such net cash proceeds distribution as required by the terms of the EAT
Entities Loan, (4) the Borrower shall cause ESSI to make a corresponding partial
or full prepayment, as applicable, of the Bridge Loan in an amount equal to such
proceeds received by ESSI from such prepayment of the EAT Entities Loan, and (5)
any remaining amounts of such net sales proceeds paid to or otherwise received
by the Qualified Intermediary, ESSI or the Borrower and not distributed or
applied in accordance with the foregoing requirements shall be applied towards
payment of Obligations under this Agreement to the extent then outstanding; and
(ii) if SRES, REM and Leapartners have become wholly-owned Subsidiaries of the
Borrower, then all net cash proceeds payable as a result of such sale of such
operating division of the Borrower shall be applied (1) first, to payment of the
Bridge Loan until the same is fully paid, and (2) second, to payment of
Obligations under this Agreement to the extent then outstanding.
 
(d) All net cash proceeds received by the Borrower or Southern Union Gathering
from the Additional Offering and from additional Funded Debt of Southern Union
Gathering incurred in accordance with the terms of Section 9.12, shall be
applied (i) first, to payment of the Bridge Loan until the same is fully paid,
and (ii) second, to payment of Obligations under this Agreement to the extent
then outstanding; provided, however, that to the extent applicable, the
following shall not be required to applied in accordance with the foregoing
requirements: (A) any net proceeds of issuances pursuant to employee stock plans
after the Closing Date by the Borrower; and (B) any net proceeds resulting from
the settlement of forward stock purchase contracts or remarketing of the senior
notes associated with the Equity Units (defined below), so long as such net
proceeds are promptly applied to repay Obligations under this Agreement to the
extent then outstanding. For purposes of the foregoing, “Equity Units” mean the
2,500,000 equity units issued by the Borrower on June 11, 2003, with each such
equity unit consisting of a forward stock purchase contract for the purchase of
shares of the Borrower’s common stock and a 2.75% senior note of the Borrower
due August 16, 2008, which 2008 senior notes were issued pursuant to
Supplemental Indenture No. 1, dated as of June 11, 2003 between the Borrower and
JPMorgan Chase Bank, as trustee.


4. Lines of Business Modification. Section 7.15 of the Credit Agreement is
hereby amended and restated in its entirety to hereafter be and read as follows:


7.15 Lines of Business. The nature of the Borrower's lines of business are
predominately the following: (a) the operation of energy distribution and
transportation services, including without limitation, natural gas sales,
storage and transportation and distribution, propane sales and distribution and
promotion, marketing and sale of compressed natural gas and the terminalling and
storage of liquefied natural gas; (b) the development and marketing of fuel cell
and distributive energy options; (c) electric marketing/generation; (d) the
operation of fuel oil distribution and transportation networks; (e) gathering
and processing of natural gas; and (f) sales and rentals of appliances utilizing
one or more of the fuel or energy options specified in this Section 7.15.


5. Pledge of Sid Richardson Equity Representation and Warranty. A new Section
7.19 is hereby added to the Credit Agreement to read as follows:


7.19 No Agreements Prohibiting Pledge of Sid Richardson Equity. Except for the
applicable negative covenants of this Agreement and the Bridge Loan, neither the
Borrower nor Southern Union Gathering nor Southern Union Panhandle is a party to
any contract or other agreement with any Person that directly or indirectly
prohibits the Borrower or any of its Subsidiaries (including without limitation,
Southern Union Gathering and Southern Union Panhandle) from granting any Lien
against the partnership interests in SRES, REM or Leapartners at any time owned
and held by the Borrower or any of its Subsidiaries as security for any Debt of
the Borrower or any of its Subsidiaries.


6. New Affirmative Covenants. New Sections 9.12 and 9.13 are hereby added to the
Credit Agreement to read as follows:


9.12 Additional Offering; Additional Funded Debt. To the extent necessary to
fully pay the Bridge Loan on or before 364 days after the Sid Richardson
Acquisition Closing Date, the Borrower agrees to cause (a) the Additional
Offering and/or the incurrence of additional Funded Debt of Southern Union
Gathering to be consummated in full and (b) the proceeds received by the
Borrower and/or Southern Union Gathering from the Additional Offering and/or
such additional Funded Debt of Southern Union Gathering to be utilized to fully
pay the Bridge Loan.


9.13 Conveyance of Sid Richardson Equity Interests to Subsidiaries.
Contemporaneously with the consummation of the final sale by the Borrower of its
operating divisions permitted under Section 10.8(ix), the Borrower shall cause
SRES, REM and Leapartners to become wholly-owned Subsidiaries of the Borrower by
requiring (i) SUG EAT, Inc. to assign and convey to Southern Union Gathering
100% of all issued and outstanding limited partner interests in SRES and REM,
and (ii) SUG EAT, LLC to assign and convey to Southern Union Panhandle 100% of
all issued and outstanding general partner interests in SRES, REM and
Leapartners.  


7. Amendment of Capital Requirements Negative Covenant. Section 10.1(b) of the
Credit Agreement is hereby amended and restated in its entirety to hereafter be
and read as follows:
(b) permit the ratio of its Consolidated Total Indebtedness to its Consolidated
Total Capitalization to be greater than (i) 0.65 to 1.00 at the end of any
fiscal quarter ending prior to the Sid Richardson Acquisition Closing Date; (ii)
0.70 to 1.00 at the end of any fiscal quarter ending on or after the Sid
Richardson Acquisition Closing Date, but before the earlier to occur of (x)
payment in full of the Bridge Loan and (y) 364 days after the Sid Richardson
Acquisition Closing Date; and (iii) 0.65 to 1.00 at the end of any fiscal
quarter ending on or after the earlier to occur of (x) payment in full of the
Bridge Loan and (y) 364 days after the Sid Richardson Acquisition Closing Date.


8. Amendment of Liens Negative Covenant. Section 10.2(d) of the Credit Agreement
is hereby amended and restated in its entirety to hereafter be and read as
follows:


(d) (i) Liens on property existing at the time of acquisition thereof by the
Borrower or any Subsidiary, including without limitation, (A) any property
acquired by the Borrower in consummating and finalizing any of the Prior
Acquisitions, (B) any Liens existing on any property of Panhandle Eastern or any
of its Subsidiaries to secure existing Debt of Panhandle Eastern or any of its
Subsidiaries as of the Closing Date and (C) any Liens against any property of
Panhandle Eastern or any of its Subsidiaries to secure Panhandle Eastern
Refinancing Debt (provided such Liens are limited to property of Panhandle
Eastern or any of its Subsidiaries securing the Debt so extended, refinanced,
renewed, replaced, defeased or refunded), (ii) Liens against (A) the partnership
and other equity interests in Panhandle Eastern, and (B) the partnership and
other equity interests in SRES, REM and Leapartners, in each case to secure the
Bridge Loan, or (iii) purchase money Liens placed on an item of real or personal
property purchased by the Borrower or any Subsidiary to secure a portion of the
purchase price of such property; provided that no such Lien may encumber or
cover any other property of the Borrower or any Subsidiary.


9. Amendment of Debt Negative Covenant. Sections 10.3(a) and 10.3(g) of the
Credit Agreement are hereby amended and restated in their entirety to hereafter
be and read as follows:
(a) Debt evidenced by the Notes or the Facility Letter of Credit Obligations, or
outstanding under the Bridge Loan, or issued pursuant to the Additional Offering
and any Equity-Preferred Securities (to the extent the same constitutes Debt)
not in default, as well as (i) Debt of Panhandle Eastern and/or any of its
Subsidiaries outstanding as of the Closing Date, (ii) any Panhandle Eastern
Refinancing Debt, (iii) any working capital credit facility or facilities
provided directly to Panhandle Eastern and/or any of Panhandle Eastern’s
Subsidiaries by any party other than the Borrower, so long as the principal
amount of all such outstanding working capital facilities, together with the
outstanding principal amount of any working capital loans or advances by the
Borrower to Panhandle Eastern and/or any of Panhandle Eastern’s Subsidiaries,
does not exceed (A) $50,000,000 in the aggregate at any time that the ratio of
Consolidated Total Indebtedness to Consolidated Total Capitalization for
Panhandle Eastern and Panhandle Eastern’s Subsidiaries (excluding the Borrower
and all other Subsidiaries of the Borrower for purposes of such calculation) is
greater than 0.65 to 1.00 and (B) $75,000,000 in the aggregate at any time that
the ratio of Consolidated Total Indebtedness to Consolidated Total
Capitalization for Panhandle Eastern and Panhandle Eastern’s Subsidiaries
(excluding the Borrower and all other Subsidiaries of the Borrower for purposes
of such calculation) is less than or equal to 0.65 to 1.00, (iv) Funded Debt of
Southern Union Gathering to the extent that the net proceeds thereof are applied
to the Bridge Loan, and (v) any loans or advances by the Borrower to Panhandle
Eastern and/or any of the Borrower’s other Subsidiaries permitted under Section
10.4(b).


(g) additional Debt of the Borrower and Structured Securities of the Borrower
and the Southern Union Trusts, provided that after giving effect to the issuance
thereof, there shall exist no Default or Event of Default; and: (i) the ratio of
Consolidated Total Indebtedness to Consolidated Total Capitalization shall be no
greater than (A) 0.65 to 1.00 at all times prior to the Sid Richardson
Acquisition Closing Date; (B) 0.70 to 1.00 at all times on or after the Sid
Richardson Acquisition Closing Date, but before the earlier to occur of (x)
payment in full of the Bridge Loan and (y) 364 days after the Sid Richardson
Acquisition Closing Date; and (C) 0.65 to 1.00 at all times after the earlier to
occur of (x) payment in full of the Bridge Loan and (y) 364 days after the Sid
Richardson Acquisition Closing Date; (ii) the ratio of EBDIT for the four fiscal
quarters most recently ended to pro forma Cash Interest Expense for the
following four fiscal quarters shall be no less than 2.00 to 1.0 at all times;
provided, however, that if the additional Debt for which the determinations
required to be made by this subparagraph (g) will be used to finance in whole or
in part the consideration to be paid by the Borrower for the acquisition of any
entity otherwise permitted under the terms of this Agreement, the determination
of EBDIT for purposes of this ratio shall include not only the EBDIT of the
Borrower and its Subsidiaries for the four fiscal quarters most recently ended,
but shall also include the EBDIT of such entity to be acquired for such four
fiscal quarters most recently ended; and (iii) (A) such Debt and Structured
Securities shall have a final maturity or mandatory redemption date, as the case
may be, no earlier than the Maturity Date and shall mature or be subject to
mandatory redemption or mandatory defeasance no earlier than the Maturity Date
(as so extended) and shall be subject to no mandatory redemption or “put” to the
Borrower or any Southern Union Trust exercisable, or sinking fund or other
similar mandatory principal payment provisions that require payments to be made
toward principal, prior to such Maturity Date (as so extended); or (B) (x) such
additional Debt shall have a final maturity date prior to the Maturity Date, (y)
such additional Debt shall not exceed Two Hundred Fifty Million Dollars
($250,000,000.00) in the aggregate plus Twenty Million Dollars ($20,000,000.00)
of reimbursement obligations incurred in connection with Non-Facility Letters of
Credit issued by a Bank or Banks or by any other financial institution, and (z)
such additional Debt shall be borrowed from a Bank or Banks as a loan or loans
arising independent of this Agreement or shall be borrowed from a financial
institution that is not a Bank under this Agreement.


10. Amendment of Investment Negative Covenant. Sections 10.4(a) and 10.4(b) of
the Credit Agreement are hereby amended and restated in their entirety to
hereafter be and read as follows:
(a) stock or other equity interests of (i) the Subsidiaries named in Section
7.1; (ii) other entities that are acquired by the Borrower or any Subsidiary but
that are promptly merged with and into the Borrower; (iii) Southern Union
Panhandle, Panhandle Eastern and any Subsidiaries of Panhandle Eastern acquired
as a result of the Panhandle Eastern Acquisition, (iv) Southern Union Gathering,
SRES, REM and any Subsidiaries of SRES or REM acquired as a result of the Sid
Richardson Acquisition; (v) CCE Holdings; and (vi) the same Qualifying Entities
as the Qualifying Entities under subparagraph (ii) of the definition of
"Qualifying Assets,” provided that at any one time the aggregate purchase price
paid for such stock in such Qualifying Entities, including the aggregate amount
of Debt assumed or deemed incurred by the Borrower in connection with the
purchase of such stock, is not more than twenty percent (20%) of the
Consolidated Net Worth of the Borrower and its Subsidiaries as of the applicable
determination date.


(b) loans or advances to a Subsidiary, as well as advances of proceeds of (i)
the Bridge Loan by ESSI to the EAT Entities for purposes of facilitating the
consummation of the Sid Richardson Acquisition, and (ii) the Additional Offering
and permitted Funded Debt of Southern Union Gathering by Southern Union
Gathering to the Borrower for purposes of facilitating the payment of the Bridge
Loan; provided, however, that the principal amount of such loans and advances
for working capital purposes at any time outstanding to Panhandle Eastern and/or
any of Panhandle Eastern’s Subsidiaries, together with the principal amount of
any outstanding working capital credit facility or facilities provided directly
to Panhandle Eastern and/or any of Panhandle Eastern’s Subsidiaries by any party
other than the Borrower, does not exceed $25,000,000 in the aggregate at any
time.


11. Amendment of Sale of Assets Negative Covenant. Section 10.8 of the Credit
Agreement is hereby amended and restated in its entirety to hereafter be and
read as follows:


10.8 Sale or Other Disposition of Assets. The Borrower will not, and will not
permit any Subsidiary to, except as permitted under this Section 10.8, sell,
assign, lease, or otherwise dispose of (whether in one transaction or in a
series of transactions) all or any part of its Property (whether now owned or
hereafter acquired); provided, however, that (i) the Borrower or any Subsidiary
may in the ordinary course of business dispose of (a) Property consisting of
Inventory; and (b) Property con-sist-ing of goods or equipment that are, in the
opinion of the Borrower or any Subsidiary, obsolete or unproductive, but if in
the good faith judgment of the Borrower or any Subsidiary such disposition
with-out replacement thereof would have a Material Adverse Effect, such goods
and equipment shall be replaced, or their utility and function substituted, by
new or existing goods or equipment; (ii) the Borrower may transfer or dispose of
any of its Significant Property (in any transaction or series of transactions)
to any Subsidiary or Subsidiaries only if such Property so transferred or
disposed of after the Closing Date has an aggregate value (determined after
depreciation and in accordance with GAAP) of not more than ten percent (10%) of
the aggregate value of all of the Borrower’s and its Subsidiaries’ real property
and tangible personal property other than Inventory considered on a consolidated
basis and determined after depreciation and in accordance with GAAP, as of June
30, 2005; (iii) the Borrower may dispose of its real property in one or more
sale/leaseback transactions, provided that any Debt incurred in connection with
such transaction does not create a Default as defined herein; (iv) a Southern
Union Trust may distribute the Borrower’s subordinated debt securities
constituting a portion of the Structured Securities, on the terms and under the
conditions set out in the registration state-ment therefor filed with the
Securities and Exchange Commission on March 25, 1995 or any similar registration
statement filed with the Securities and Exchange Commission in connection with
any other Structured Securities issued in connection with the Prior
Acquisitions; (v) the Borrower or any Subsidiary may dispose of real property or
tangible personal property other than Inven-tory (in consideration of such
amount as in the good faith judgment of the Borrower or such Subsidiary
represents a fair consideration therefor), provided that the aggregate value of
such property disposed of (determined after depreciation and in accordance with
GAAP) after the Closing Date does not exceed ten percent (10%) of the aggregate
value of all of the Borrower’s and its Subsidiaries’ real property and tangible
personal property other than Inventory considered on a consolidated basis and
deter-mined after depreciation and in accordance with GAAP, as of June 30, 2005;
(vi) the Borrower may dispose of Qualifying Assets of the type described in
clause (ii) of the definition of Qualifying Assets, provided that the Borrower
applies the net proceeds from such disposition against the Loans in an amount
equal to the amount of Loan proceeds previously advanced to finance the
acquisition of such clause (ii) Qualifying Assets; (vii) the Borrower may
dispose of other Investments of the type acquired under the terms of Section
10.4(h), provided that the Borrower applies the net proceeds from such
disposition against the Loans in an amount equal to the amount of Loan proceeds
previously advanced to finance the acquisition of such other Investments; (viii)
the Borrower may sell all stock or all or substantially all of the assets in Sea
Robin Pipeline Company; and (ix) the Borrower may sell any of its operating
divisions, so long as the Bridge Loan has not been fully paid and the net
proceeds from such disposition(s) are assigned, distributed and applied in
accordance with the terms of Section 4.1(c).
 
12. No Agreements Prohibiting Pledge of Sid Richardson Equity. A new Section
10.19 is hereby added to the Credit Agreement to read as follows:


10.19 No Agreements Prohibiting Pledge of Sid Richardson Equity. Neither the
Borrower nor Southern Union Panhandle nor Southern Union Gathering will enter
into any contract or other agreement with any Person that directly or indirectly
prohibits the Borrower, Southern Union Panhandle or Southern Union Gathering
from granting any Lien against the partnership interests in SRES, REM or
Leapartners at any time owned and held by the Borrower or any of its
Subsidiaries as security for any Debt of the Borrower or any of its
Subsidiaries, other than the applicable negative covenants of this Agreement and
the Bridge Loan.


13. Cross-Default to Bridge Loan. Section 11.3 of the Credit Agreement is hereby
amended and restated in its entirety to hereafter be and read as follows:


11.3 Other Debt Default. The Borrower or any Subsidiary fails to pay principal
or interest on any other Debt aggregating more than $3,000,000.00 when due and
any related grace period has expired, or the holder of any of such other Debt
declares such Debt due prior to its stated maturity because of the Borrower's or
any Subsidiary's default thereunder and the expiration of any related grace
period, or the occurrence of a default or event of default under the Bridge Loan
that is not cured or effectively waived prior to the expiration of any related
grace period.


14. Amendment of Addresses for Notices. Section 13.4 of the Credit Agreement is
hereby amended and restated in its entirety to hereafter be and read as follows:


13.4 Notices. All notices and other communications provided for herein shall be
in writing (including telex, facsimile, or cable communication) and shall be
mailed, telecopied, telexed, cabled or delivered addressed as follows:
 
(a) If to the Borrower, to it at: Southern Union Company
417 Lackawanna Avenue
Scranton, Pennsylvania 18503
Attention: Mr. Richard N. Marshall
Fax: (570) 614-5158


with copies to:  Southern Union Company
5444 Westheimer Road
Houston, Texas 77056
Attention: Monica Gaudiosi, Esq.
Fax: (713) 989-1166


(b) If to the Agent, to it at: JPMorgan Chase Bank, N.A.
700 Lavaca, 2nd Floor
Austin, Texas 78701
Attention: Manager/Commercial Lending
Fax: (512) 479-2814
with a copy to:  JPMorgan Chase Bank, N.A.
Loan and Agency Services
1111 Fannin, Floor 10
Houston, Texas 77002
Attention: Rosemarie Salvacion
Fax: (713) 427-6307


and if to any Bank, at the address specified below its name on the signature
pages hereof, or as to the Borrower or the Agent, to such other address as shall
be designated by such party in a written notice to the other party and, as to
each other party, at such other address as shall be designated by such party in
a written notice to the Borrower and the Agent. All such notices and
communications shall, when mailed, telecopied, telexed, transmitted, or cabled,
become effective when deposited in the mail, confirmed by telex answer back,
transmitted to the telecopier, or delivered to the cable company, except that
notices and communications to the Agent under Sections 2.1(c) or 2.2 shall not
be effective until actually received by the Agent.


15. New Exhibits.  A new Exhibit D in the form of Exhibit D attached to this
Amendment and a new Exhibit E in the form of Exhibit E attached to this
Amendment are hereby added to the Credit Agreement.


16. Other Sections. Except as expressly amended by this Amendment, the
provisions of the Credit Agreement and the Notes shall remain in full force and
effect, and the Borrower acknowledges and reaffirms its liability to the Banks
thereunder. In the event of any inconsistency between this Amendment and the
terms of the Credit Agreement or the Notes, this Amendment shall govern.


17. Representations and Warranties. The Borrower represents and warrants to the
Banks as of the Borrower’s execution of this Amendment and as of the effective
date hereof that:


a.  -Representations and Warranties. The representations and warranties
contained in Section 7 of the Credit Agreement, as amended hereby, are true and
correct, and no Default or Event of Default has occurred and is continuing.


b.  -Corporate Power and Authorization. The Borrower is duly authorized and
empowered to execute, deliver and perform its obligations under this Amendment
and to make the borrowings provided for in the Credit Agreement, and all
requisite corporate action on the Borrower’s part for the due execution,
delivery and performance of this Amendment has been duly and effectively taken.


c.  -Binding Obligations. This Amendment constitutes the legal, valid and
binding obligation of the Borrower, enforceable against the Borrower in
accordance with its terms, except as limited by Debtor Laws.


d.  -No Conflict or Resultant Lien. The execution, delivery and performance of
this Amendment and the consummation of the transactions contemplated herein do
not and will not violate any provision of, or result in a default under, the
certificate of incorporation or bylaws of the Borrower, or any contract,
agreement or instrument or any governmental requirement to which the Borrower is
subject, or result in the creation or imposition of any Lien upon any property
of the Borrower (other than as contemplated or permitted by the Credit
Agreement).


e.  -No Consent. The Borrower’s execution, delivery and performance of this
Amendment does not require the consent or approval of any Person.


18. Miscellaneous.


a. In accordance with the terms of Section 13.2 of the Credit Agreement, this
Amendment shall become effective when executed and delivered by the Borrower,
the Agent and the Majority Banks, so long as (i) no material adverse change
shall have occurred as of such effective date with respect to the business,
assets, properties or condition (financial or otherwise) of the Borrower
reflected in the quarterly financial statements of the Borrower dated September
30, 2005 (copies of such financial statements having been supplied to the Agent
and each Bank), and (ii) all fees owed by the Borrower in connection with this
Amendment pursuant to the Credit Agreement or any other written agreement
between the Borrower and the Agent shall have been paid by the Borrower.
 
b. No Bank, by its execution of this Amendment, waives any rights it may have
against any person not a party hereto.


c. This Amendment may be executed in multiple counterparts, each of which shall
constitute an original instrument, but all of which shall constitute one and the
same Amendment.


d. All capitalized terms used herein and not otherwise defined shall have the
meanings ascribed to such terms in the Credit Agreement.


e. The invalidity of any one or more covenants, phrases, clauses, sentences or
paragraphs of this Amendment shall not affect the remaining portion of this
Amendment, or any part thereof, and in case of any such invalidity, this
Amendment shall be construed as if such invalid covenants, phrases, clauses,
sentences or paragraphs had not been inserted. The section headings in this
Amendment are for convenience only and shall not limit or in any way affect the
meaning of the terms and provisions of this Amendment.


f. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF TEXAS AND THE UNITED STATES OF AMERICA.


THIS WRITTEN AMENDMENT, TOGETHER WITH THE CREDIT AGREEMENT, THE NOTES AND THE
LOAN DOCUMENTS, REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENT OF THE PARTIES.


THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.


 


[Remainder of page left intentionally blank]





 
AUSTIN: 050100.02807: 338404v5


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Amendment to be
effective as of the date first above written.


SOUTHERN UNION COMPANY


By: /S/ RICHARD N. MARSHALL
Name: _Richard N. Marshall__________________
Title: Vice President and Treasurer__________




JPMORGAN CHASE BANK, N.A., for itself and as Agent for the Banks


By: /S/ KEN M. SAMPLE
Name: Ken M. Sample
Title: Senior Vice President









 
AUSTIN: 050100.02807: 338404v5


--------------------------------------------------------------------------------



 
WACHOVIA BANK, N.A.
 
By:    By: 
Name: 
Title: 






BANK OF AMERICA, N.A.
 
By:    By: 
Name: 
Title: 






 
KBC BANK N.V.
 
By:    By: 
Name: 
Title: 






WELLS FARGO BANK, NA
 
By:    By:    By: 
Name: 
Title: 
 
 




CALYON NEW YORK BRANCH


By:    By:    By: 
Name: 
Title: 






MERRILL LYNCH BANK USA


By:    By:    By: 
Name: 
Title: 






SOVEREIGN BANK


By:    By:    By: 
Name: 
Title: 






LASALLE BANK NATIONAL ASSOCIATION


By:    By:    By: 
Name: 
Title: 






THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.


By:    By:    By: 
Name: 
Title: 












UMB BANK, N.A.


By:    By:    By: 
Name: 
Title: 






BAYERISCHE LANDESBANK,
CAYMAN ISLANDS BRANCH


By:    By:    By: 
Name: 
Title: 






CREDIT SUISSE, CAYMAN ISLANDS
BRANCH


By:    By:    By: 
Name: 
Title: 






PNC BANK, NATIONAL ASSOCIATION


By:    By:    By: 
Name: 
Title: 






SUMITOMO MITSUI BANKING
CORPORATION


By:    By:    By: 
Name: 
Title: 













 
AUSTIN: 050100.02807: 338404v5


--------------------------------------------------------------------------------



MIZUHO CORPORATE BANK (USA)


By:    By:    By: 
Name: 
Title: 






BANK OF CHINA, NEW YORK BRANCH


By:    By:    By: 
Name: 
Title: 






ROYAL BANK OF CANADA


By:    By:    By: 
Name: 
Title: 






BANK OF COMMUNICATIONS,
NEW YORK BRANCH


By:    By:    By: 
Name: 
Title: 






CHINATRUST COMMERCIAL BANK,
NEW YORK BRANCH


By:    By:    By: 
Name: 
Title: 















 
AUSTIN: 050100.02807: 338404v5


--------------------------------------------------------------------------------




EXHIBIT D
 


 
SUMMARY OF TERMS OF UP TO $1.65 BILLION BRIDGE FACILITY
 
Set forth below is a summary of certain of the terms of the up to $1.65 Billion
Bridge Facility and the documentation related thereto.
.
I. Parties.
 
Borrower
 
Southern Union Company, a Delaware corporation (the “Company”).
 
Guarantors
 
None.
 
Joint Lead Arrangers and Joint Book-Runners 
Lehman Brothers Inc. (“Lehman Brothers”) and Merrill Lynch, Pierce, Fenner &
Smith Incorporated (“MLPF&S”) (in such capacities, the “Arrangers”).
 
Syndication Agents
 
To be determined.
 
Documentation Agents
 
To be determined.
 
Administrative Agent
 
Lehman Commercial Paper Inc. (“LCPI”) (in such capacity, the “Administrative
Agent”).
 
Lenders
 
Lehman Brothers Commercial Bank (or one of its affiliates), Merrill Lynch (or
one of its affiliates), and a syndicate of banks, financial institutions and
other entities arranged by the Arranger in consultation with the Company
(collectively, the “Lenders”).
 



II. Type and Amounts
 
Bridge Facility 
A senior bridge loan facility in an aggregate principal amount of up to $1.65
billion (the “Bridge Facility”) (the loans made thereunder, the “Bridge Loans”).
Availability: 
The Bridge Loans will be made in a single drawing on the date of the
consummation of the Acquisition (defined below) (the “Closing Date”). Any Bridge
Loans that are repaid or prepaid may not be reborrowed.
Purpose: 
The proceeds of the Bridge Loans will be used by the Company to finance in part
the Acquisition and to pay related fees and expenses.
Maturity: 
The Bridge Loans will mature and be due and payable on the date that is 364 days
following the Closing Date (the “Maturity Date”).



 
III. Certain Payment Provisions
 
Fees and Interest Rates
 
As set forth on Annex A-I attached to this Exhibit A.
 
Optional Prepayments
 
Bridge Loans may be prepaid in minimum amounts to be agreed upon. Optional
prepayments of the Bridge Loans will be applied to the outstanding principal
amount of such Bridge Loans.
 
Mandatory Prepayments and
 
Commitment Reductions
 
(a) Subject to the clause (b) below in this section, the following amounts will
be applied to prepay the Bridge Loans, or, to the extent occurring on or prior
to the Closing Date, to a reduction of the commitments in respect of the Bridge
Facility on a pro rata basis:
 
(i) 100% of the net proceeds of any sale or issuance of equity of the Company or
any of its subsidiaries (other than the following: (A) any net proceeds of
issuances pursuant to employee stock plans after the Closing Date by the
Company; and (B) any net proceeds resulting from the settlement of forward stock
purchase contracts or remarketing of the senior notes associated with the Equity
Units (defined below) so long as such net proceeds are promptly applied to repay
amounts outstanding under the Existing Revolving Credit Agreement). “Equity
Units” mean the 2,500,000 equity units issued by the Company on June 11, 2003,
with each such equity unit consisting of a forward stock purchase contract for
the purchase of shares of the Company’s common stock and a 2.75% senior note of
the Company due August 16, 2008 (the “2008 Senior Notes”), which 2008 Senior
Notes were issued pursuant to Supplemental Indenture No. 1, dated as of June 11,
2003 between the Company and JPMorgan Chase Bank, as trustee (the “Supplemental
Indenture”);
 
(ii) 100% of the net proceeds of any issuance or incurrence of indebtedness by
the Company or any of its subsidiaries (other than any net proceeds of
indebtedness issued or incurred that are used to refinance any indebtedness of
the Company or any of its subsidiaries that is in existence as of the Closing
Date and has a stated maturity date that is prior to March 15, 2007); and
 
(iii) 100% of the net proceeds of any sale or other disposition (including as a
result of casualty or condemnation) by the Company or any of its subsidiaries of
any assets.
 
(b) With respect to net proceeds of the types described in subclauses (i), (ii)
and (iii) in clause (a) above, in each case that would otherwise be required to
be applied as provided in such clause (a) will be applied as set forth in such
clause (a) if and only to the extent that (x) the Company or any of its such
subsidiary is not required to use such net proceeds to repay its indebtedness
(other than intercompany indebtedness) as in effect of the date of the
Commitment Letter and (y) there are no contractual or legal restrictions on the
ability of the Company to access such net proceeds; provided, however, to the
extent that the Company or any of its subsidiaries are restricted or otherwise
prohibited from using such net proceeds to repay the Bridge Loans, the Company
shall, and shall cause its subsidiaries, to, use its commercially reasonable
efforts to remove any such restrictions or prohibitions.
 
IV. Collateral
 
The obligations of the Company in respect of the Bridge Facility will be secured
by a perfected first priority security interest in (the “Collateral”) (i) 100%
of the limited partnership interests in Panhandle Eastern Pipe Line Company,
L.P., (ii) 100% of the partnership interests in each of REM and SRES, (iii) 100%
of the general partnership interests in Leapartners, and (iv) any proceeds of
the foregoing (it being understood that the subsidiary or subsidiaries of the
Company that will hold the partnership interests described in clauses (ii) and
(iii) above shall pledge such partnership interests). The Collateral shall be
free and clear of all liens other than the liens in favor of the Administrative
Agent, as collateral agent for the Banks.
 
V. Certain Conditions Precedent to Borrowings under the Bridge Facility
 
Conditions precedent to the making of each extension of credit under the Bridge
Facility will be (a) those conditions precedent on Exhibit B (Funding
Conditions) to the Commitment Letter to which this Exhibit A is attached, (b)
the accuracy of all representations and warranties in the definitive financing
documentation with respect to the Bridge Facility (the “Credit Documentation”)
(including, without limitation, the material adverse change and litigation
representations), (c) there being no default or event of default in existence at
the time of, or after giving effect to the making of, such extension of credit
and (d) the receipt of a customary borrowing notice.
 
VI. Certain Documentation Matters:
 
 
Representations and Warranties.
 
Substantially similar to the Existing Revolving Credit Agreement (defined
below), with such modifications as may be reasonably requested by the Arrangers,
and including those as to (i) accuracy of disclosure, (ii) the Acquisition,
(iii) the Acquired Business, (iv) the Acquisition Agreement, and (v) the
creation and perfection of security interests.
 
As used herein, “Existing Revolving Credit Agreement” means the Fourth Amended
and Restated Revolving Credit Agreement, dated as of September 29, 2005, by and
among the Company, as borrower, and the banks named therein, as the banks, and
JPMorgan Chase Bank, N.A., as the administrative agent, and Bank of America,
N.A., as the syndication agent, as amended to permit the Transactions.
 
Affirmative Covenants
 
Substantially similar to the Existing Revolving Credit Agreement, with such
modifications as may be reasonably requested by the Arrangers and are customary
for a facility similar to the Bridge Facility.
 
Financial Covenants
 
Substantially similar to the Existing Revolving Credit Agreement, with such
modifications as may be reasonably requested by the Arrangers and are customary
for a facility similar to the Bridge Facility.
 
Negative Covenants
 
Substantially similar to the Existing Revolving Credit Agreement, with such
modifications as may be reasonably requested by the Arrangers and are customary
for a facility similar to the Bridge Facility, including preservation of the
Collateral.
 
Events of Default
 
Substantially similar to the Existing Revolving Credit Agreement and such
additional events of default as may be reasonably requested by the Arrangers and
are customary for a facility similar to the Bridge Facility.
 
Voting
 
Substantially similar to the Existing Revolving Credit Agreement, with such
modifications as may be reasonably requested by the Arrangers and are customary
for a facility similar to the Bridge Facility.
 
Assignments and Participations
 
Substantially similar to the Existing Revolving Credit Agreement, with such
modifications as may be reasonably requested by the Arrangers and are customary
for a facility similar to the Bridge Facility.
 
Yield Protection
 
Substantially similar to the Existing Revolving Credit Agreement, with such
modifications as may be reasonably requested by the Arrangers and are customary
for a facility similar to the Bridge Facility.
 
Expenses and Indemnification
 
Substantially similar to the Existing Revolving Credit Agreement, with such
modifications as may be reasonably requested by the Arrangers and are customary
for a facility similar to the Bridge Facility.
 
Governing Law and Forum...
 
State of New York.
 
Counsel to the Administrative Agent and the
Arrangers..............................
 
 
 
Cahill Gordon & Reindel llp
 





As used in this Exhibit D, the following terms shall have the following
meanings:


“Acquisition means the following purchase of partnership interest described
below: Southern Union Gathering Company LLC, a Delaware limited liability
company and a wholly-owned subsidiary of the Company (“SUGC LLC”), and Southern
Union Panhandle LLC, a Delaware limited liability company and a wholly-owned
subsidiary of the Company (“SUP LLC”), have entered into a purchase and sale
agreement, dated as of December 15, 2005 (the “Acquisition Agreement”), with
SRCG, Ltd., a Texas limited partnership, as seller (“SRCG”), and SRCG Genpar,
L.P., a Delaware limited partnership, as seller (“Genpar” and, together with
SRCG, the “Sellers”), pursuant to which (a) SUGC LLC will purchase from SRCG (i)
100% of the limited partner interests in Sid Richardson Energy Services, Ltd., a
Texas limited partnership (“SRES”), and (ii) 100% of the limited partner
interests in Richardson Energy Marketing, Ltd., a Texas limited partnership
(“REM”) and (b) SUP LLC will purchase from Genpar (i) 100% of the general
partner interests in SRES, (ii) 100% of the general partner interests in REM and
(iii) 100% of the general partner interests in Leapartners, L.P., a Texas
limited partnership (“Leapartners” and together with SRES and REM, the “Acquired
Business”).
“Transactions” means, collectively, the Acquisition, the entering into and
borrowings under the Bridge Facility by the Company, and the payment of any
related fees and expenses.





Exhibit D -
AUSTIN: 050100.02807: 338404v5


--------------------------------------------------------------------------------




Annex A-I
 
Interest and Certain Fees
 
Interest Rate OptionsThe Company may elect that the Bridge Loans comprising each
borrowing bear interest at a rate per annum equal to: (i) the Base Rate plus the
Applicable Margin (“Base Rate Loans”); or (ii) the LIBOR Rate plus the
Applicable Margin (“LIBOR Loans”).
 
As used herein:
 
“Base Rate” means the higher of (i) the prime lending rate as set forth on the
British Banking Association Telerate Page 5 (the “Prime Rate”), and (ii) the
federal funds effective rate from time to time plus 0.5%.
 
“Applicable Margin” means, in the case of Base Rate Loans and LIBOR Loans, a
percentage per annum changing with the rating of the Company’s unsecured,
non-credit enhanced “Senior Funded Debt” (as defined in the Existing Revolving
Credit Agreement (as in effect on the date hereof) and determined in accordance
with the pricing grid attached hereto as Annex A-II.
 
“LIBOR Rate” means the rate (adjusted for statutory reserve requirements for
eurocurrency liabilities) at which eurodollar deposits for one, two, three or
six months (as selected by the Company) are offered in the interbank eurodollar
market.
 
No new LIBOR interest period may be selected when any event of default is
continuing.
 
Interest Payment DatesFor Base Rate Loans, quarterly in arrears.
 
For LIBOR Loans, on the last day of each relevant interest period and, in the
case of any interest period longer than three months, on each successive date
three months after the first day of such interest period.
 
Default RateSame as in the Existing Revolving Credit Agreement.
 
Rate and Fee BasisAll per annum rates will be calculated on the basis of a year
of 360 days (or 365 days, in the case of Base Rate Loans the interest rate
payable on which is then based on the Prime Rate) and the actual number of days
elapsed.
 


 

Annex A-I -
AUSTIN: 050100.02807: 338404v5


--------------------------------------------------------------------------------





Annex A-II
 
Pricing Grid -Applicable Margin for LIBOR Loans and Base Rate Loans
 
Rating of the Company’s unsecured, non-credit enhanced
 
Senior Funded Debt
 
Applicable Margin
 
for
 
LIBOR Loans
 
Applicable Margin
 
for
 
Base Rate Loans
 
Equal to or greater than A3 by Moody’s and equal to or greater than A- by S&P
 
 
 
 
 
0.425%
 
 
 
 
 
0.000%
 
Baa1 by Moody’s or BBB+ by S&P
 
0.500%
 
0.000%
 
Baa2 by Moody’s or BBB by S&P
 
0.575%
 
0.000%
 
Baa3 by Moody’s or BBB- by S&P
 
0.725%
 
0.000%
 
Ba1 by Moody’s or BB+ by S&P
 
1.100%
 
0.100%
 
Less than Ba1 by Moody’s and less than BB+ by S&P
 
 
 
1.350%
 
 
 
0.350%
 



Notwithstanding the foregoing provisions, in the event that ratings of the
Company’s unsecured, non-credit enhanced Senior Funded Debt (as defined in the
Existing Revolving Credit Agreement) under Standard & Poor’s Ratings Group
(“S&P”) and under Moody’s Investor Service, Inc. (“Moody’s”) fall within
different rating categories which are not functional equivalents, the Applicable
Margin for LIBOR Loans and Base Rate Loans shall be based on the higher of such
ratings if there is only one category differential between the functional
equivalents of such ratings, and if there is a two category differential between
the functional equivalents of such ratings, the component of pricing from the
grid set forth above shall be based on the rating category which is then in the
middle of or between the two category ratings which are then in effect, and if
there is greater than a two category differential between the functional
equivalents of such ratings, the component of pricing from the grid set forth
above shall be based on the rating category which is then one rating category
above the lowest of the two category ratings which are then in effect.
Additionally, in the event that Company withdraws from having its unsecured,
non-credit enhanced Senior Funded Debt being rated by Moody’s or S&P, so that
one or both of such ratings services fails to rate the Borrowers unsecured,
non-credit enhanced Senior Funded Debt, the component of pricing from the grid
set forth above for purposes of determining the applicable Applicable Margin for
LIBOR Loans and Base Rate Loans for all Rate Periods (as defined in the Existing
Revolving Credit Facility) commencing thereafter shall be (x) in the case of
LIBOR Loans, 1.350% and (y) in the case of Base Rate Loans, 0.350%, in each case
until such time as the Company subsequently causes its unsecured, non-credit
enhanced Senior Funded Debt to be rated by both of said ratings services.
 




 


 